     Case 3:20-cv-00369-MMA-DEB Document 33 Filed 08/31/20 PageID.180 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.M., a Minor, by and through her                  Case No.: 20-cv-00369-MMA-DEB
      Guardian Ad Litem ROBIN FUJITA
12
      MELCHIOR                                           SCHEDULING ORDER
13                                      Plaintiff,       REGULATING DISCOVERY
                                                         AND OTHER PRE-TRIAL
14    v.                                                 PROCEEDINGS
15
      SAN DIEGO UNIFIED SCHOOL
16    DISTRICT, et al.,
17                                   Defendants.
18
19         Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
20   held on August 31, 2020. After consulting with the attorneys of record for the parties
21   and being advised of the status of the case, and good cause appearing, IT IS HEREBY
22   ORDERED:
23         1.     A telephonic Status Conference will be held on November 19, 2020 at
24   2:00 p.m. Plaintiff’s counsel is responsible for initiating the conference call and for
25   calling the Court’s Chambers at the scheduled time with all counsel on the line.
26         2.     Any motion to join other parties, to amend the pleadings, or to file additional
27   pleadings must be filed by October 5, 2020.
28

                                                     1
                                                                               20-cv-00369-MMA-DEB
     Case 3:20-cv-00369-MMA-DEB Document 33 Filed 08/31/20 PageID.181 Page 2 of 5



 1         3.     All fact discovery must be completed by all parties by March 5, 2021.
 2   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
 3   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
 4   of time in advance of the cut-off date, so that it may be completed by the cut-off date,
 5   taking into account the times for service, notice and response as set forth in the Federal
 6   Rules of Civil Procedure. Counsel must promptly and in good faith meet and confer
 7   with regard to all discovery disputes in compliance with Local Rule 26.1(a). The
 8   Court expects counsel to make every effort to resolve all disputes without court
 9   intervention through the meet and confer process. If the parties reach an impasse on any
10   discovery issue, counsel must file an appropriate motion within the time limit and
11   procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
12   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
13   order of the court, no stipulation continuing or altering this requirement will be
14   recognized by the court.
15         4.     The parties must designate their respective experts in writing by March 5,
16   2021. The parties must identify any person who may be used at trial to present evidence
17   pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
18   retained experts. The date for exchange of rebuttal experts must be by March 19, 2021.
19   The written designations must include the name, address and telephone number of the
20   expert and a reasonable summary of the testimony the expert is expected to provide. The
21   list must also include the normal rates the expert charges for deposition and trial
22   testimony.
23         5.     By April 2, 2021, each party must comply with the disclosure provisions in
24   Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure. This disclosure
25   requirement applies to all persons retained or specially employed to provide expert
26   testimony, or whose duties as an employee of the party regularly involve the giving of
27   expert testimony. Except as provided in the paragraph below, any party that fails to
28   make these disclosures will not, absent substantial justification, be permitted to use

                                                   2
                                                                               20-cv-00369-MMA-DEB
     Case 3:20-cv-00369-MMA-DEB Document 33 Filed 08/31/20 PageID.182 Page 3 of 5



 1   evidence or testimony not disclosed at any hearing or at the time of trial. In
 2   addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
 3         6.     Any party must supplement its disclosure regarding contradictory or rebuttal
 4   evidence under Fed. R. Civ. P. 26(a)(2)(D) by May 7, 2021.
 5         7.     All expert discovery must be completed by all parties by June 4, 2021. The
 6   parties must comply with the same procedures set forth in the paragraph governing fact
 7   discovery.
 8         8.     Failure to comply with this section or any other discovery order of the court
 9   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
10   the introduction of experts or other designated matters in evidence.
11         9.     All dispositive pretrial motions, including motions for summary judgment
12   and motions addressing Daubert issues, must be filed by July 12, 2021.1 Counsel for the
13   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
14   period of time between the date you request a motion date and the hearing date may vary
15   from one district judge to another. Please plan accordingly. Failure to make a timely
16   request for a motion date may result in the motion not being heard.
17         10.    If appropriate, following the filing of an order ruling on a motion for
18   summary judgment or other dispositive pretrial motion, or in the event no such motion is
19   filed, after the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will
20   issue a pretrial scheduling order setting a pretrial conference, trial date, and all related
21   pretrial deadlines. The parties must review and be familiar with Judge Anello’s Civil
22   Chambers Rules, which provide additional information regarding pretrial scheduling.
23         11.    A Mandatory Settlement Conference will be conducted on February 17,
24   2021 at 2:00 p.m. by Zoom videoconference before Magistrate Judge Daniel E. Butcher.
25   Counsel or any party representing himself or herself must submit confidential settlement
26
27
     1
       This deadline is not applicable to pretrial motions in limine. For further information
28   regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                    3
                                                                                 20-cv-00369-MMA-DEB
     Case 3:20-cv-00369-MMA-DEB Document 33 Filed 08/31/20 PageID.183 Page 4 of 5



 1   briefs directly to the magistrate judge’s chambers by February 10, 2021. All parties are
 2   ordered to read and fully comply with the Chambers Rules of the assigned Magistrate
 3   Judge.
 4         12.    Procedure for Zoom Videoconference Appearance: Although the Court
 5   typically requires personal attendance of all participants, due to the COVID-19 public
 6   emergency, the Court will use its Zoom video conferencing account to hold the MSC.
 7         No later than February 10, 2021 counsel for each party shall send an e-mail to the
 8   Court at efile_butcher@casd.uscourts.gov containing the following:
 9         a.     The name and title of each participant, including all parties and party
10                representatives with full settlement authority, claims adjusters for insured
11                defendants, and the primary attorney(s) responsible for the litigation;
12         b.     An e-mail address for each participant to receive the Zoom video
13                conference invitation; and
14         c.     A telephone number where each participant may be reached so that if
15                technical difficulties arise, the Court will be in a position to proceed
16                telephonically instead of by video conference. (If counsel prefers to have all
17                participants of their party on a single conference call, counsel may provide a
18                conference number and appropriate call-in information, including an access
19                code, where all counsel and parties or party representatives for that side may
20                be reached as an alternative to providing individual telephone numbers for
21                each participant.)
22         Counsel are responsible for ensuring their clients are able to participate in the
23   MSC. All participants shall display the same level of professionalism during the MSC
24   and be prepared to devote their full attention to the MSC as if they were attending in
25   person (e.g., not be driving while speaking to the Court, or otherwise distracted).
26         13.    A post trial settlement conference before a magistrate judge may be held
27   within 30 days of verdict in the case.
28

                                                   4
                                                                                20-cv-00369-MMA-DEB
     Case 3:20-cv-00369-MMA-DEB Document 33 Filed 08/31/20 PageID.184 Page 5 of 5



 1         14.    The dates and times set forth herein will not be modified except for good
 2   cause shown.
 3         15.    Briefs or memoranda in support of or in opposition to any pending motion
 4   must not exceed twenty-five (25) pages in length without leave of a district court judge.
 5   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
 6   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
 7   and a table of authorities cited.
 8         16.    Plaintiff’s counsel must serve a copy of this order on all parties that enter
 9   this case hereafter.
10         IT IS SO ORDERED.
11   Dated: August 31, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                               20-cv-00369-MMA-DEB
